DETAILED ACTION
This is a first office action in response to application no. 17/266,112 filed on February 5, 2021 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 11-14 disclose limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:

The examiner finds that claims 11-14 use the term “module”, therefore satisfying the Prong (A) of the 3-Prong analysis:
“first obtaining module”; claims 11, 
“second obtaining module”; claim11, 
“creating module”; claim 11, 
“processing module”; claim 11, claim 12
“first obtaining submodule”; claim 13
“second obtaining submodule”; claim 13
“third obtaining submodule”; claim 13
“adjusting module”; claim 14

 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claims 11-14, the examiner finds that the terms “first obtaining module”, “second obtaining module”, “creating module”, “processing module”; “first obtaining submodule”; “second obtaining submodule”; “third obtaining submodule”; “adjusting module”; are modified by functional language linked by transition word “configured to” therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the term “unit configured to” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims 11-14, the examiner finds that “module” do not contain sufficient structure for performing the entire claimed function that is set forth within “module”. Because the “module” within claims 11-14 do not contain sufficient structure for performing the entire claimed function, the examiner concludes that cited “unit configured to” in claims 11-14 above meet invocation Prong (C) of the 3-Prong analysis.
Therefore, claims 11-14 invokes § 112(f) or 112 6th.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th paragraph/35 U.S.C. § 112 (b), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
Nothing in the specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for ““first obtaining module”, “second obtaining module”, “creating module”, “processing module”; “first obtaining submodule”; “second obtaining submodule”; “third obtaining submodule”; “adjusting module” to perform the recited function(s). There are no structures or materials sufficient to perform the entire function recited in the claim limitation. No structure or material clearly linked to the function in the written description. Therefore, such an inadequate corresponding disclosure for § 112(f)/122 6th limitation, the claim limitation becomes an unbounded purely functional limitation, no limits imposed by structure, material or acts and covers all ways of performing a function – known and unknown. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure that performs the claimed function, therefore, nd paragraph as being indefinite.


6.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:

(a)    Amend the claims so that the claims limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. 112, sixth paragraph; or

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function  and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); 


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (US Patent Application Publication no. 2013/0100132).

Regarding claim 5, Katayama discloses a panoramic video picture quality display method, comprising: obtaining attention position information of a user at different time points in a preset period of time (See Katayama [0115]) , the attention position information comprising a picture horizontal angle (See Katayama [0115]-[0116]); creating an attention information curve in a polar coordinate system, the attention information curve taking the time point as a polar radius and the picture horizontal angle obtained at the time point as a polar angle (See Kata [0090] and [0115]); and obtaining a picture quality 

As per claim 11, Katayama discloses a panoramic video picture quality display device, comprising: a first obtaining module, configured to obtain attention position information of a user at different time points in a preset period of time (See Katayama [0115]), the attention position information comprising a picture horizontal angle (See Katayama [0115]-[0116]); a second obtaining module, configured to obtain a picture quality parameter (See Katayama [0211], [0241]) and ; a creating module, configured to create an attention information curve in a polar coordinate system, the attention information curve taking the time point as a polar radius and the picture horizontal angle obtained by the first obtaining module at the time point as a polar angle (See Katayama [0090] and [0115]); and a processing module, configured to mark, on the attention information curve created by the creating module, the picture quality parameter obtained by the second obtaining module to display the picture quality parameter (See Katayama [0090], [0115] and [0241]).

10.	Claims 1-4 are allowed.

Claim 1 is allowable over the prior art of record since the references taken individually or in combination fails to teach of suggest a panoramic video picture quality display method comprising setting a line type on the attention information curve to display the picture quality parameter by means of the line type, different line types representing different picture quality parameters; wherein the obtaining the picture quality parameter comprises: obtaining an attention focus parameter, the attention focus parameter being used for representing an attention level of a user to a picture, and the attention focus parameter being a function of the picture horizontal angle; obtaining a resolution distribution parameter, the 

11.	Claims 6-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record further fails to teach or suggest a panoramic video picture quality method comprising obtaining an attention focus parameter, the attention focus parameter being used for representing an attention level of a user to a picture, and the attention focus parameter being a function of the picture horizontal angle; obtaining a resolution distribution parameter, the resolution distribution parameter being used for representing resolution distribution of a picture, and the resolution distribution parameter being a function of the picture horizontal angle; and combining the attention focus parameter and the resolution distribution parameter to obtain the picture quality parameter.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xu et al. (US Patent Application Publication no. 2015/0170332) teaches method, device and computer-readable storage medium for panoramic image completion.

Matsushima (US Patent Application no. 2010/0228840) teaches educational tool.
Teo (US Patent no. 6246413) teaches method and system for creating panoramas.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.